Citation Nr: 1216563	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  91-51 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for heart disease with hypertension (heart disability), rated 30 percent disabling, since October 6, 1998.  

2.  Entitlement to a higher initial disability evaluation for hypertension rated 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to November 7, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to February 1980.  

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from August 1991, June 2003 and November 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

While detailed in the previous September 2011 determinations, the Board finds that it is helpful to again address relevant procedural matters.  In August 1991, the RO denied the Veteran's claim for an increased disability evaluation for hypertension, rated 10 percent disabling.  The Veteran submitted a timely notice of disagreement with this determination and perfected appellate review.  

The Board remanded the matter for further development and, prior to further appellate review, an August 1993 rating action granted an increased 20 percent disability evaluation for hypertension, effective June 11, 1991.  In October 1995, the Board denied the Veteran's claim for a disability evaluation in excess of 20 percent.  The Veteran appealed the Board's decision and, in June 1997, the Court of Appeals for Veterans' Claims (Court) vacated the Board's decision on the heart disease with hypertension claim and remanded the matter for compliance with the terms of the order.  Thus, in March 1998, the Board remanded the matter as to comply with the Court's order.

Upon completion of the requested development, in a March 1999 determination, the AMC/RO granted a 30 percent disability evaluation for heart disease with hypertension, effective October 6, 1998.  Prior to the matter being returned to the Board, the Veteran submitted an April 1999 form, on which he checked boxes indicating both a desire to withdraw the increased rating claim and a desire to obtain further appellate review by the Board.  Based on this submission, the AMC/RO deemed the Veteran's appeal withdrawn.  

Having reviewed the his April 1999 submission, as well as other subsequently submitted statements, to include a June 2000 VA Appeal to Board of Veterans' Appeals (VA Form 9), the Board finds that the Veteran's appeal of the assigned rating for heart disease with hypertension was not properly withdrawn, and the August 1991 rating has remained pending in appellate status.  Examination of the Veteran's April 1999 submission reveals what is, at best, an ambiguous communication and, absent further clarification, was insufficient to deprive the Board of jurisdiction over the increased rating claim for heart disease with hypertension.  See, e.g. Evans v. Shinseki, 25 Vet. App. 7 (2011) (VA must seek clarification when a submission is ambiguous as to the appellant's intent).  Moreover, the Veteran's statements, to include those dated in November 2001, May 2002 and June 2003 reflect his belief that his claim was in appellate status and would be reviewed by the Board, further supporting the finding that the August 1991 is properly before the Board.  

These respective matters were previously remanded by the Board in March 1998, July 2007, November 2009 and September 2011.  


FINDINGS OF FACT

1.  Since October 6, 1998, the preponderance of the evidence indicates that the Veteran's heart disability has not manifested in marked enlargement of the heart, confirmed roentgenogram; apex beat beyond midclavicaular line; acute congestive heart failure; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; a cardiac workload of greater than 3 METs but not greater than 5 METs; sustained or predominate diastolic pressure of 120 or more; or limited his activities to no more than light manual labor.  

2.  The preponderance of the evidence indicates that the Veteran's hypertension has not manifested in diastolic pressure readings of predominantly 110 or more. 

3.  Prior to November 7, 2002, the Veteran was employed in a full-time job and thus his service-connected disabilities did not preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Since October 6, 1998, the criteria for a disability evaluation in excess of 30 percent for the heart disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.104, Diagnostic Codes 7007-7101 (1997), Diagnostic Codes 7007-7101 (1999 & 2011).

2.  The criteria for an initial disability evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.104, Diagnostic Code 7101 (1999 & 2011).

3.  An effective date earlier than November 7, 2002, for the award of a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a June 2001, August 2007, and November 2011 letters which was provided prior to the subsequent readjudication of the Veteran's claims.  Further, the purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service, VA and private treatment records have been obtained, as well as his Social Security Administration (SSA) folder.  What is more, the Veteran has been provided appropriate VA examinations in connection with his claim and has not indicated there are any additional records that VA should seek to obtain on his behalf.  Additionally, the AMC/RO has substantially, if not fully, complied with the Board's March 1998, July 2007, November 2009 and September 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Higher rating claims

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is part appealing the initial assignment of a disability rating for hypertension, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of background, an August 1981 rating action granted service connection for heart disease with hypertension (heart disability), assigning an initial 10 percent disability evaluation.  The Veteran perfected appellate review of this determination and, in a final November 1986 determination, the Board denied entitlement to an evaluation in excess of 10 percent for the condition.  See 38 U.S.C.A. § 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1105; see also Veterans' Judicial Review Act, Pub. L. No. 100-687, § 301, 102 Stat. 4105 (1988) (codified as amended at 38 U.S.C.A. §§ 7251-7252 (West 2002).  

The matter was next addressed in the August 1991 rating action on appeal, which denied a disability evaluation in excess of 10 percent for hypertension, and the Veteran properly perfected appellate review of this determination; however, for the reasons detailed above, this claim remained open-and-pending in appellate status.  While this claim was pending an August 1993 rating action granted an increased 20 percent disability evaluation for this condition, effective June 11, 1991.  In March 1999, the RO expanded the Veteran's service connected condition to include heart disease with hypertension (heart disability) and granted a 30 percent disability evaluation, effective October 6, 1998, pursuant to 38 C.F.R. § 4.104, Diagnostic Codes 7101-7007.  

In September 2011, the Board granted a 30 percent disability evaluation for the heart disability from June 11, 1991, to October 6, 1998, and remanded entitlement to a disability evaluation in excess of 30 percent, since October 6, 1998.  In connection with this remand, a November 2011 rating action granted a separate 10 percent disability evaluation for hypertension.  The matters have now been returned to the Board and the analysis to follow will center on the periods relevant to the respective conditions.  

During the period under review, VA revised the criteria for evaluating diseases of the heart/cardiovascular system, effective January 12, 1998.  See 62 Fed. Reg. 65207 (1997).  When a new regulation is issued, while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under Diagnostic Code 7007, effective prior to January 12, 1998, a 30 percent rating required definite enlargement of the heart, sustained diastolic hypertension of 100 or more, moderate dyspnea on exertion.  A 60 percent rating required marked enlargement of the heart, confirmed roentgenogram; the apex beat beyond midclavicaular line; sustained diastolic hypertension, diastolic 120 or more, which may later have been reduced; or, dyspnea on exertion, more than light manual labor is precluded.  A 100 percent schedular disability evaluation required definite signs of congestive heart failure and more than sedentary employment precluded. 

Effective January 12, 1998, under Diagnostic Code 7007, a 30 percent rating requires a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating may be assigned when there is evidence of chronic congestive heart failure, or; a workload of 3 METs of less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricle dysfunction with an ejection fraction of less than 30.   

Under Diagnostic Code 7101, effective prior to January 12, 1998, a 10 percent rating required diastolic pressure predominantly 100 or more.  A 20 percent rating required diastolic pressure predominantly 110 or more with definite symptoms.  A 40 percent disability evaluation required diastolic pressure predominantly 120 or more and moderately severe symptoms.  A 60 percent rating required diastolic pressure predominantly 130 or more and severe symptoms.  

Effective January 12, 1998, pursuant to Diagnostic Code 7101, a 10 percent disability evaluation is assigned where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more, or; is the minimum evaluation available for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating requires diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure predominantly 120 or more.  A 60 percent rating requires diastolic pressure predominantly 130 or more.  

Initially, the Veteran has provided a competent and credible account of heart and hypertension symptomatology, to include chest pain and fatigue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nonetheless, in the present circumstance, the Veteran is competent to provide a diagnosis or competent assessment as to the severity of his heart disability, given the complicated nature of such condition and the specialized training and testing necessary to provide competent information as to these matters.  Id. at 1376 n. 4 (noting a layperson is not generally competent to identify a complex conditions such as cancer.); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, given he has provided an essentially unchanging account of relevant symptomatology, to include solely to obtain medical care, and the generally consistent lay statements submitted on his behalf, the Board finds the Veteran's account, solely as to symptomatology, to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  In making the determinations to follow, the Veteran's competent and credible account has been considered and factored into the respective conclusion of the Board.

	Heart Disability

Upon reviewing the record, it is evident that the competent and most probative evidence fails to support findings that the heart disability is of such a severity, as to limit the Veteran's activities to light manual labor.  Further, while there is at most an arguable suggestion that dyspnea on exertion is present, the Board concludes that any such manifestations are not of the severity contemplated by a 60 percent disability evaluation, given the extent of the physical capabilities, nor are such symptoms likely related to the heart disability, given the competent evidence, to include the Veteran's own account, that such symptoms have been continually attributed to a psychiatric condition.  Further, a May 2002 VA examiner specifically indicated that VA examination reported that an electrocardiogram (EKG) findings revealed mild to moderate left ventricular hypertrophy and that appropriate testing elicited an ejection fraction of 65 percent.  Moreover, the competent evidence of record documents consistent cardiac workload finds of 5 or more METs, to include a VA treadmill report, a January 2012 VA examination report and a February 2012 supplemental VA examination report.  Blood pressure readings reported in respective May 2003, December 2008 and February 2011 VA treatment records and the January 2012 VA examination are indicative of the Veteran's diastolic pressure reading for the entire period under review and reflect readings that are predominantly 90 more.  Additionally, in a January 2012 VA examination report and February 2012 supplemental VA examination report, the examiner specifically affirmed that the heart disability had not resulted in even one episode of congestive heart failure, acute or otherwise, a proposition that is sustained by the other competent evidence of record.  

Taking into consideration the evidence highlighted above and all other evidence of record, medical and lay, the Board concludes that the preponderance of the evidence indicates that, at no time since October 6, 1998, have the criteria for a disability evaluation in excess of 30 percent been met for the heart disability. Thus, the Veteran's claim is denied.  See 38 C.F.R. § 4.104, Diagnostic Codes 7007-7101 (1997 & 2011).  

	Hypertension

Extensive and frequent blood pressure readings have been associated with the claims folder but the preponderance of the evidence does not support a conclusion that diastolic pressure reading of predominantly 110 or more or systolic blood pressure readings of predominantly 200 or more were manifested.  There is what the Board finds to be, at most, debatable evidence that the hypertension condition is difficult to manage with medication; however, given the generally consistent blood pressure readings documented on numerous occasions, such difficulties do not provide a basis to establish entitlement to a 20 percent disability evaluation.  Notably, a May 2002 VA EKG report notes a blood pressure reading of 166/94, and respective reading of 170/100, 190/110, 160/90 and 181/106 were documented at April 2002, June 2003, May 2011 and January 2012 VA examinations.  As the balance of the evidence of record is generally consistent with the findings detailed above, even taking into consideration what are isolated elevated readings, the Board finds that the preponderance of the evidence indicates that the Veteran's diastolic pressure has not been predominantly 110 or more, nor has his systolic pressure been predominantly 200 or more.  Accordingly, an initial disability evaluation in excess of 10 percent for hypertension is not warranted and the claim is denied.  See Diagnostic Code 7101.  

	Extraschedular consideration

Additionally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria contemplate the Veteran's level of the Veteran's heart disability and hypertension.  There is evidence that the respective conditions are productive of fatigue, dyspnea, chest pain and other functional impairments.  However, the Board concludes that the manifestations of each of the Veteran's service-connected conditions are contemplated by the ratings presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

TDIU Claim

The Veteran has indicated he only seeks entitlement to a TDIU prior to November 7, 2002.  A Veteran may limit an appeal as he wishes and, such limitation serves to limit, if not remove, the Board's authority to adjudicate the claim.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  Thus, in the present matter, the Board's authority on this matter is limited to the effective date aspect of the TDIU and no other basis.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

Here, the evidence uniformly shows that the Veteran was employed on a full-time basis in the juvenile justice system under November 7, 2002.  This evidence includes not only the Veteran's February 2003 Social Security Administration (SSA) disability application, but also a July 2005 SSA disability determination.  Further, respective Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), dated in March 2003 and November 2008, are consistent with the previously noted evidence as to this matter.  What is more, the medical evidence of record, to include a March 2011 VA heart examination, also confirm that it was until November 7, 2002, that the Veteran ceased full-time employment.  Thus, because the undisputed facts show that the Veteran was employed on a full-time basis prior to November 7, 2002, there is no entitlement under the law to the benefit sought.  Accordingly, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); see also Faust; 38 C.F.R. § 4.16.


ORDER

A disability evaluation in excess of 30 percent for a heart disability is denied.  

An initial disability evaluation in excess of 10 percent for hypertension is denied.

Entitlement to an effective date prior to November 7, 2002, for the award of a TDIU is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


